to,<fi&-0\,0rztO3tt>i1tQ6yxi>-<


Lexter Kossie#700661
William McConnell Unit
3001 South Emily Drive
Beeville,       Texas 78102


April 26,       2015
                                                                           B
                                                                  COURT0FC^5]^SS ~*r*" i   mat, »ra*=5


Texas Court of Criminal Appeals                                         W 29 2075
P.O. BOX 12308, Capitol Station
Austin,       Texas    78711
                                                                    ^Aeeste,Cferfc .
RE: WR NOs.          10,978-01        thru 10,978-16
       Tr.Ct.NOs.          679887-A thru 679887-K
       185th District Court - Harris County


Dear       Clerk:


              Recently I have been cited for abuse of the writ.                  In
order for me to show that the claims I intend to raise in my
subsequent writ are not barred by Sec 4 I am requesting the
docket       sheet    of    all    the writs mentioned       above with a   list of
all of the claims presented in each of those application. With
out    a    list of    all    of   the claims   I   cannot    show that the claims
I intend to raise have not been raised before in those prior
applications.
              Thank you for any consideration given in this matter.


                                                             Sincerely,




cc:File
                                                               U^^'^^^tL-^
                                                             Lextlr- Kennon Kossie